53 F.3d 331NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
GENERAL ENVIRONMENTAL SCIENCE CORP., Plaintiff-AppelleeCross-Appellant,v.Frank L. HORSFALL;  John L. Strauss;  Biosys Corporation;Gustavo Gysler, Defendants-Appellants,Stephen Walters;  Jason C. Blackford;  Thomas C. Buford,Cross-Appellees.
Nos. 94-4110 to 94-4114.
United States Court of Appeals, Sixth Circuit.
April 20, 1995.

Before:  MILBURN, GUY and BROWN, Circuit Judges.

ORDER

1
On May 25, 1994, this court entered an opinion in this matter that applied to all of the parties except John L. Strauss.  During the pendency of the appeal, Strauss had filed a personal bankruptcy action, and as a result all proceedings were stayed as to Strauss.


2
With the permission of the bankruptcy court and without objection from other parties, Strauss has now filed a motion seeking to place his appeal back on the calendar, and for an expedited resolution.  After review, we have concluded that these motions should be granted.  Accordingly,


3
IT IS ORDERED the appeal of John L. Strauss be reinstated to the calendar of this court.


4
IT IS FURTHER ORDERED that inasmuch as the opinion issued in this matter would have applied to Strauss but for the automatic stay provisions of the Bankruptcy Act, we resolve Strauss' appeal by ordering that our May 25, 1994, opinion now be made applicable to Strauss.  Accordingly, and consistent with our earlier opinion, we VACATE the default judgment as to Strauss, and REMAND for further proceedings consistent with our May 25, 1994 opinion.  Denial of plaintiff's cross-appeal relative to the denial of sanctions is also reaffirmed.